Citation Nr: 0415377	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES
1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
February 1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO), which held that new and material evidence had not 
been received to reopen the veteran's claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An  April 1998 RO decision denied the veteran's claim for 
service connection for neck and low back disabilities; after 
the veteran submitted a notice of disagreement and additional 
evidence was received, the RO issued a statement of the case 
(SOC) in June 1999, which confirmed its denial of service 
connection for neck and low back disabilities, to include 
degenerative joint disease of the cervical and lumbar spine; 
the veteran failed to submit a timely substantive appeal with 
respect to both claims. 

3.  Evidence added to the record since the June 1999 SOC 
denying the veteran's application to reopen claims for 
service connection for neck and low back disabilities, to 
include degenerative joint disease of the cervical and lumbar 
spine, is cumulative of previously considered evidence and, 
when viewed in conjunction with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claims. 





CONCLUSIONS OF LAW

1.  Evidence received since the June 1999 RO decision denying 
the veteran's claim for service connection for a low back 
disability, to include degenerative joint disease of the 
lumbar spine, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).

2.  Evidence received since the June 1999 RO decision denying 
the veteran's claim for service connection for a neck 
disability, to include degenerative joint disease of the 
cervical spine, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The revised regulations provide a limited duty to assist in 
applications to reopen a previously and finally denied claim, 
requiring VA to request existing records from Federal agency 
or non-Federal agency sources when sufficient information to 
identify and locate such records is provided.  38 C.F.R. § 
3.159(c)(1), (c)(2), and (c)(3).  Further, in such claims, 
only upon reopening will VA provide an examination or obtain 
a medical opinion if necessary to decide a claim, which will 
be when there is insufficient competent medical evidence to 
decide the claim.  38 C.F.R § 3.159(c)(4)(iii)).

The appellant filed his claim after the enactment of the 
VCAA.  As a result, compliance is required with the notice 
and duty to assist provisions contained in the law with 
regard to the this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 2001 duty to assist letter, the 
February 2002 rating decision on appeal and the January 2003 
statement of the case (SOC) adequately informed him of the 
evidence needed to reopen his claims.  The Board observes 
that the November 2001 letter and the January 2003 SOC 
informed him of the VCAA's implementing regulations.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to reopen his claim and the 
avenues through which he might obtain such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(c)(1), (c)(2), and (c)(3).  VA has 
obtained all available service medical records and post-
service medical records.  The appellant has not indicated 
that there are any additional medical records available to 
substantiate his claim.  

As to any duty to provide a medical opinion, the Board notes 
that in applications to reopen a previously and finally 
denied claim, only upon reopening will VA provide an 
examination or obtain a medical opinion if necessary to 
decide a claim, which will be when there is insufficient 
competent medical evidence to decide the claim.  38 C.F.R § 
3.159(c)(4)(iii)).  As the appellant's claims are not 
reopened, medical opinions are not required.  

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the VCAA notice was provided prior 
to the February 2002 rating decision on appeal.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  In 
the November 2001 duty to assist letter, the RO informed him 
that he could help VA with his claim by "tell[ing] us about 
any additional information or evidence that you want us to 
try to get for you."  In a March 2003 letter informing him 
that his appeals had been certified to the Board, the RO 
informed him that that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the appellant's application to reopen his claims for service 
connection, because each of the four content requirements of 
a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's application to reopen the 
claims for service connection, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to the 
appellant's claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran continues to asserts that his current 
degenerative joint disease of the lumbar spine and cervical 
spine is the result of being thrown from a car while on 
active duty.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The April 1998 rating decision, inter alia, denied service 
connection for low back and neck disabilities.  The rating 
decision found that, while the veteran's service medical 
records showed a motor vehicle accident in 1962, subsequent 
service medical records were negative for complaints or 
treatment for residuals of any injuries that may have been 
sustained in that incident.  The evidence of record at that 
time included the veteran's service medical records, VA and 
Air Force post-service medical records, and statements from 
the veteran in which he alleged treatment in 1974 or 1975 at 
a Public Health Service hospital, and treatment in 1990.  
Correspondence from the Public Health Agency indicated that 
no corresponding records were available.  The veteran did not 
provide authorization or information allowing VA to obtain 
the alleged 1990 records.  Post-service medical records were 
negative for any current disability.  In response to 
additional evidence received shortly thereafter, including 
reports of X-rays dated in July 1998, which showed minimal 
arthritic changes in the cervical spine and mild arthritic 
changes in the lumbar spine, the RO considered that evidence 
and confirmed its April 1998 decision in a June 1999 SOC, 
denying service connection for neck and low back 
disabilities, to include arthritis or degenerative joint 
disease of the cervical and lumbar spine.  The RO noted that 
while medical evidence showed current degenerative joint 
disease, it was first shown 18 years after service, there was 
no evidence of degenerative joint disease during service or 
within one year of service, and no evidence linking the 
current degenerative joint disease to service.  

The veteran filed an application to reopen his claims for 
service connection for neck and low back disabilities, to 
include degenerative joint disease or arthritis of the 
cervical and lumbar spines, in January 2001.  The additional 
evidence in question, submitted in support of his application 
to reopen his claims consists of additional written 
statements from the veteran received in January 2001, August 
2002 and February 2003.  In this correspondence, the veteran 
continued to assert that injuries incurred in the motor 
vehicle accident resulted in his current degenerative joint 
disease of the lumbar and cervical spines.  He asserts that 
he mentioned the accident and injuries incurred therein while 
seeking subsequent in-service medical care for other 
conditions.

Legal Analysis

The April 1998 rating decision denying service connection for 
low back and neck disabilities is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104 
(West 2002).  In order to reopen these claims, the veteran 
must present or secure new and material evidence with respect 
to the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, these changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  As the 
veteran's claim was filed prior to that date, these changes 
are not applicable in this case.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has submitted new and material evidence 
since the April 1998 rating decision and June 1999 SOC 
denying service connection for low back and neck 
disabilities.

The Board first finds that the veteran's three statements 
submitted after the April 1998 rating decision are not new.  
These statements are simply redundant of previously 
considered contentions from the veteran.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The Board also finds that the three statements are not 
material within the meaning of 38 C.F.R. § 3.156.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, his statements are not material to the critical issue 
in this case of whether his current degenerative joint 
disease of the lumbar and cervical spines is related to his 
in-service 1962 motor vehicle accident.  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As the preponderance of the evidence is against the 
application to reopen the veteran's claims for service 
connection for low back and neck disabilities, to include 
degenerative joint disease of the cervical and lumbar spine, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
low back disability, to include degenerative joint disease of 
the lumbar spine, is denied.

New and material evidence not having been received, the 
application to reopen the  claim for service connection for a 
neck disability, to include degenerative joint disease of the 
cervical spine, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



